Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 21, the prior art cited fails to disclose a monitoring system for monitoring a behavior of a domestic animal, the monitoring system comprising: a wearable holder configured to store a first sensor, the wearable holder comprising: a network adaptor configured to couple to a network, and a processor, a second sensor coupled to a food dispensing device; a litterbox comprising a third sensor configured to capture an image of the domestic animal, wherein the litterbox further comprises a weight sensor and a second network adaptor, wherein the second network adaptor is configured to transmit a measurement from the weight sensor to the remote processing device. Because of these limitations in the context of other limitations in the claim, the claim as a whole, which is claiming a very specific mechanism is not anticipated or obvious over the prior art of record or found during Examiner’s search.
Regarding claim 31, the prior art cited fails to disclose a method of monitoring a behavior of a domestic animal, comprising detecting a proximity event of a domestic animal to a food dispensing device with a first sensor coupled to a collar of the domestic animal, wherein the food dispensing device comprises a weight sensor; and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH V LA whose telephone number is (571)272-2970.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

								/ANH V LA/                                                                                      Primary Examiner, Art Unit 2684                                                                                                      
		
ANH V. LA
Primary Examiner
Art Unit 2684



Al
February 13, 2021